f2fla&ft^jLfid 0aaU                                           Cm^A^a, &j±=m$dk
                                                              /. •
            imk.                                              kJlUf 


            \\&^^i^^M^t,A,w§A, i* rwt^ ^&____L^rLa£^




xj?ruic^

iWCkL,
      AftlUr 6 Pro S±

                                               llkvik
                                               *^?k^>^-_ C^x.
                           Lwrt       i^»k._
                        i^LQi^d^£3k^                        vtjA^LpL&Ak^


                        Uo(iA.MjA\\ u iin                       i_L


JUdtfiJ&feiL-
                        f\C^Wa^fe-lOs/ASlA.                     LU
]_j^„d^.AsKb^_____4,
       a^_a_si
LkAO,^. W&
                                                                I c;
INMATE MAIL: ARIZ0JHA DEPARTMENT OF CORRECTIONS
                IS                                                                                        j***"*^
Inmate
ADC#.         Wfim                                                                                    i                •   i'lira y n o w i s



Arizona State, Prison Complex   m   faY^-                                                             02 1M                $ 00.48°
                                                                                                      0004239340           JAN 1 4        2015
Unit—*
Unit        kOOk                                                                                      MAILED FROM ZIPCODE 851 32
                 ?Zoo
City     JMi&LL.                    AZ W2L.


       L&9                                    ••,.




                                13*                      ^w-jw
                                               -?&T? 1 1 $ 2 5 4 7   iiiiii|iififai»«iJ|iiiiiiHi|j||(|.|i»r|tifihti|f|Mi/ifii|Ji|